Eagen, J.,
This is an action in equity seeking to compel defendant to satisfy a mortgage entered of record against property presently owned by the Vanity Fair Industries, Inc. Payment in full of the indebtedness is alleged.
Defendant moves to dismiss the proceedings alleging there is a complete and adequate remedy at law in the form of an action to quiet title specifically under rule 1061 of the Pennsylvania Rules of Civil Procedure.
While no case directly in point has been called to our attention, it is our conclusion that the motion is well taken.
We find the following comment in Goodrich-Amram, vol. 1, pg. 31, in reference to the rule involved: “the new action to quiet title now gives jurisdiction on the law side of the court to undertake the removal of every type of cloud on title. It creates jurisdiction to adjudicate every kind of dispute which the bill quia timet could adjudicate. It removes the last vestige of equitable jurisdiction in these matters and provides a full and complete remedy at law.”
Therefore, January 10,1958, the action is dismissed, without prejudice.